Citation Nr: 0022320	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  94-47 582	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in New Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a permanent and total disability rating 
for pension purposes.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to January 
1971.

In December 1997 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Persuasive medical evidence demonstrates that the veteran 
does not have PTSD related to active service; rather most of 
his dysfunction has been identified by medical experts as due 
to an antisocial personality disorder and attendant substance 
abuse.

3.  Medical evidence demonstrates the veteran's antisocial 
personality disorder is presently manifested by a 
"considerable" impairment of social and industrial 
adaptability, without evidence of a "severe" disorder or 
occupational and social impairment with deficiencies due to 
symptoms such as suicidal ideation, obsessional rituals which 
interfere with routine activities, intermittently illogical 
speech, near-continuous panic or depression, spatial 
disorientation, neglect of personal appearance and hygiene, 
or inability to establish and maintain effective 
relationships.

4.  Medical evidence demonstrates that residuals of right 
fifth metacarpal base fracture do not include unfavorable 
ankylosis.

5.  The veteran has ratable nonservice-connected disabilities 
including antisocial personality disorder, hypertension, and 
the residuals of right fifth metacarpal base fracture which 
are 50 percent disabling when combined.

6.  There are no unusual or exceptional circumstances to 
warrant entitlement to an extraschedular rating.

7.  The veteran was born in October 1943, has obtained the 
equivalent of a high school education, and has skills in 
automotive repair.

8.  The evidence of record does not indicate the veteran's 
nonservice-connected disabilities, exclusive of impairment 
related to drug and alcohol abuse, considered with individual 
factors such as age and education, are of such severity as to 
preclude him from obtaining and maintaining all substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).

2.  The criteria for the assignment of a permanent and total 
disability rating for pension purposes have not been met.  
38 U.S.C.A. §§ 1155, 1502, 1521 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.321, 3.323(b)(2), 3.340(b), 3.342, 4.15-4.20, 
4.25, 4.27, 4.31 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim
Background

Service medical records show the veteran complained of a 
nervous disorder in November 1969.  The examiner noted the 
veteran was hostile and angry and determined to obtain a 
discharge from active service.  Mental hygiene clinic records 
dated in November 1969 include a provisional diagnosis of 
anxiety.  The veteran requested a discharge from service to 
address family problems.  The examiner found the veteran was 
experiencing a situational anxiety reaction and was not 
mentally ill.

Mental hygiene clinic notes dated in February 1970 included a 
provisional diagnosis of chronic anxiety.  The examiner noted 
the veteran had family problems and that arrangements had 
been made for a hardship discharge.  

In July 1970 the veteran complained of increased nervousness 
and headaches.  The diagnosis was tension headaches.  In 
September 1970 the veteran complained of headaches and 
nervousness.  He stated he had been unable to sleep for 12 
days and that he had been unsuccessful in his attempt to 
obtain a divorce.  The examiner noted there was no apparent 
psychosis.  The diagnosis was acute situation reaction.  An 
October 1970 report noted an acute anxiety attack.  

In January 1971 the veteran reported a medical history of 
frequent trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, and nervous trouble.  The 
examiner noted the veteran had experienced nervous trouble 
since September 1969 related to family problems.  The 
veteran's January 1971 separation examination revealed a 
normal clinical psychiatric evaluation.  A January 1971 
mental hygiene clinic report noted there was no evidence of a 
psychiatric disorder.  The examiner found the veteran was 
alert, oriented, and coherent.  His memory and judgment were 
intact and there were no signs of thought or affective 
disorders.  

Service records show the veteran served in the Republic of 
Vietnam from September 1970 to January 1971, including 
participation in an unnamed campaign.  Morning Reports show 
the veteran was assigned to the 299th Combat Engineers 
Battalion in Vietnam.

VA medical records dated in August 1992 show the veteran 
complained of flashbacks from Vietnam, nightmares, decreased 
sleep, increased agitation, visual hallucination, and 
decreased socialization.  During a September 1992 psychology-
PTSD evaluation the veteran reported he experienced periodic 
enemy fire in his duties as a dump truck driver in Vietnam.  
He stated he saw servicemen from his unit wounded and killed, 
that he carried the wounded 25 times, and that he carried 
body bags 5 times.  He stated that he had been ambushed 
during a truck convoy and some of the drivers had been killed 
by enemy fire.  He also reported that he had seen stacks of 
enemy dead.

The examiners noted test and interview data indicated the 
veteran demonstrated a full range of PTSD-related 
symptomatology, including re-experiencing traumatic events in 
daily thoughts and frequent dreams, avoidance of stimuli 
reminiscent of trauma, general numbing of responsiveness, and 
hyper-arousal.  It was noted that a comprehensive 
psychological assessment revealed moderate levels of 
depression, severe anxiety and anger, interpersonal and 
vocational difficulties, and alcohol abuse.  The veteran was 
referred to group therapy to address his PTSD symptoms.  

An October 1992 diagnostic summary included diagnoses of 
alcohol dependence, polysubstance dependence, in early 
remission, and PTSD with secondary insomnia.  The veteran 
reported he saw much combat and saw many people die.  He 
stated he received an early discharge because of a nervous 
disorder.  He also stated that dreams kept him awake and that 
he dreamed about things done and seen.  The examiner noted 
the veteran was hypervigilent and was easily angered and 
exhibited emotional deadness, survival guilt, and startle 
response.

An October 1992 private psychiatric evaluation obtained by 
the RO from the Department of Health and Human Services, 
Social Security Administration (SSA) found no clinical 
evidence of psychosis or PTSD.  A diagnosis of substance 
abuse, alcohol and drugs, was provided.  The examiner noted 
there was no marked impairment in the veteran's ability to 
perform usual activities of daily living, his social 
functioning was not markedly impaired, and there was no 
evidence of deterioration or decompensation in a work-like 
setting except that related to drugs or alcohol.

A November 1992 multidisciplinary team diagnostic summary 
noted a diagnosis of PTSD had been provided.  No information 
as to experiences during active service was reported.  The 
examiner noted the veteran reported symptoms including 
serious depression, serious anxiety or tension, 
hallucinations, trouble understanding, concentrating or 
remembering, trouble controlling violent behavior, and 
serious thoughts of suicide.  The examiner stated the veteran 
was obviously depressed and withdrawn.  

During a PTSD examination in November 1992 the veteran 
reported he had seen an officer killed when a concrete slab 
fell on him and on one occasion he ran over enemy soldiers 
with his truck.  The examiner noted the veteran was nervous 
and impatient throughout the interview but that his thought 
processes were goal-oriented.  There was no evidence of 
current hallucinations or delusions and no evidence of 
suicidal thought.  His mood was anxious and his affect showed 
mild agitation.  He was oriented times 3 and his memory was 
intact.  His attention span was decreased and his insight and 
judgment were poor.  The diagnoses included polysubstance 
dependence disorder and organic anxiety disorder, secondary 
to the polysubstance dependence disorder.  It was noted that 
it was difficult to make a diagnosis of PTSD because the 
veteran had a long history of heavy substance abuse and some 
of his reported symptoms could have been due to substance 
discontinuation.  

At a December 1992 psychological evaluation the veteran 
reported traumatic events in Vietnam including witnessing a 
noncommissioned officer crushed by a bridge girder.  He 
reported he and other combat engineers had set dynamite traps 
for the enemy and had later seen large numbers of enemy dead.  
He stated he had seen the mangled leg of a fellow serviceman 
who had been shot by another serviceman, and had witnessed a 
serviceman severely injured in a knife fight.  He also stated 
he had experienced mortar attacks several times in Vietnam 
and ran over a group of Vietnamese teenagers who were 
building a barricade.

The examiner noted the veteran's interview responses were 
thought to be exaggerated but that the responses would have 
met the criteria for a diagnosis of PTSD.  It was also noted 
that his score on the Mississippi Scale for War Zone 
Personnel was at the mean for veterans with PTSD but that it 
was difficult to determine the degree of exaggeration.  The 
diagnoses included alcohol dependence, polysubstance 
dependence, and trauma-related symptoms associated with 
experiences in Vietnam which did not meet the full criteria 
for a diagnosis of PTSD.  

VA hospital records dated from November 1992 to December 1992 
show the veteran was admitted for rehabilitation of drug 
dependence.  Diagnoses included cocaine dependence, 
polysubstance abuse, PTSD, and a history of low back pain.  

VA outpatient treatment records show the veteran participated 
sporadically in group psychotherapy to manage PTSD symptoms.  
Progress notes dated in February 1993 show the veteran 
reported that while driving a dump truck in Vietnam he had 
run over several teenagers who were attempting to block the 
road.  He stated he experienced nightmares related to that 
event.  The examiner's impression was PTSD with substance 
abuse.

In an October 1993 VA Form 9 the veteran stated his problems 
were related to nervousness caused by his Vietnam experiences 
and not substance abuse.  

A November 1993 Department of Health and Human Services, 
Social Security Administration (SSA) decision found medical 
evidence demonstrated diagnoses of PTSD, crack cocaine and 
alcohol addiction, and depression.  It was noted that medical 
evidence reflected the veteran had been receiving VA 
treatment since January 1990.  

At his personal hearing the veteran testified that he 
received monthly treatment for PTSD at a VA hospital.  
Transcript, p. 1 (January 1994).  He reported he had been a 
combat engineer in Vietnam and that he experienced mortar 
fire numerous times.  Tr., pp. 3-4.  He stated he witnessed a 
sergeant who was crushed when a load of bridge panels fell on 
his jeep and a serviceman he knew had been killed by a fellow 
serviceman after an argument.  Tr., p. 4.  He also stated 
that he had run over Vietnamese on motor bikes who attempted 
to block the road one night while he was driving a dump 
truck.  Tr., p. 5.  The veteran testified that occasionally 
he dreamed of things that happened in Vietnam and would wake 
up unable to fall back to sleep and that he occasionally 
thought of those events in daytime.  Tr., pp. 6-7.  He stated 
he did not get along very well with his family because of his 
anger problem.  Tr., p. 7.  He reported he had employment 
difficulties because of anger problems and stated he last 
worked in early 1992.  Tr., p. 7.  He stated he had problems 
concentrating and experienced nightmares about things that 
happened in Vietnam.  Tr., p. 8.  He reported he was startled 
by loud noises, socialized little, and became nervous in a 
crowd.  Tr., p. 10.  

In an April 1994 statement R.B. stated he had known the 
veteran for over 15 years and had worked together with him as 
independent contractors in automotive repair.  He stated the 
veteran had employment and social difficulties as a result of 
his nervous problem.  

In May 1994 the RO received correspondence from the veteran 
providing additional information about his experiences in 
Vietnam.  The veteran reported he had handled wounded 
servicemen, witnessed civilian atrocities, had close friends 
whose names he could not recall killed in action, experienced 
weekly rocket or mortar attacks, and experienced sniper 
attacks on several occasions.

VA outpatient treatment records dated from January 1994 to 
May 1995 include diagnoses of PTSD.  Records also show the 
veteran participated in substance abuse relapse prevention 
group therapy.  

In a February 1998 statement the veteran described an 
incident in November 1970 when he and his truck companion 
were ambushed on the road and had to call for air support.  
He also described running a roadblock and killing and 
crushing several Vietnamese in December 1970.  He stated that 
in June 1970 his unit had been attacked at night and he 
recalled seeing fire everywhere and hearing people screaming.  

In an April 1999 VA administrative memorandum the veteran was 
found to have "engaged in combat" with the enemy and the 
occurrence of a stressful event in service was conceded.

Following a VA examination in July 1999, review of the 
veteran's medical records, and a discussion, a panel of two 
psychiatrists reached the consensus conclusion that the 
veteran exhibited some symptoms of PTSD, but did not meet the 
full criteria for that diagnosis.  They further concluded 
that most of the veteran's dysfunction resulted from his 
antisocial personality disorder and attendant substance 
abuse.  They assigned Axis I diagnoses of alcohol dependence, 
polysubstance dependence, tobacco dependence, and features of 
PTSD not meeting full criteria for diagnosis.  An Axis II 
diagnosis of antisocial personality disorder was also 
provided.  A Global Assessment of Functioning (GAF) score of 
50 was assigned.  It was also noted that the veteran's 
stressors related to active service had been conceded.

During the interview the veteran reported a tumultuous 
military experience with numerous altercations and having 
been court-martialed for striking a superior officer prior to 
his request for a transfer to Vietnam.  He stated he 
witnessed a number of gruesome events in Vietnam which had 
been frightening to him and reported he had seen a 
psychiatrist because of insomnia.  He also reported that 
prior to service at age 17 he had seen a person killed in a 
drug-related matter and after that witnessed many murders 
before and after service.  He stated he had heard gunshots 
while visiting a housing complex but was not bothered by them 
as long as they were not shooting at him.  

The examiners noted it was clear the veteran had experienced 
trauma outside the realm of normal experience which was 
certainly threatening of his own bodily harm but that he 
exhibited no convincing evidence that his symptoms related to 
combat trauma caused clinically significant distress or 
impairment in his social and occupational functioning.  They 
stated that it was notable that the veteran's antisocial 
behavior prior to service had continued significantly 
unchanged since that time.  Upon mental status examination it 
was noted the veteran appeared reasonably well dressed and 
was verbal and cooperative.  His mood was bad and angry.  His 
affect was full ranged and his thoughts were goal directed.  
He denied suicidal and homicidal ideation and auditory or 
visual hallucinations.  There was no evidence of delusions, 
preoccupations, or obsessions.  He was oriented to person, 
place, and date.  The examiners emphasized that it was their 
consensus opinion that the veteran exhibited some symptoms of 
PTSD but did not meet the full criteria for that diagnosis.

Analysis

Initially, the Board notes that the RO adjudicated the 
veteran's claim on the merits and the claim is found to be 
well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a well-grounded claim is "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Once the VA 
determines that the claim is well grounded, its duty to 
assist the claimant is established and the claimant is 
launched in the system.  At this point the operation of the 
well grounded claim requirement is exhausted and need not be 
further considered.  Nolen v. Gober, No. 99-7173 (Fed. Cir. 
Aug. 1, 2000).

The evidence of record includes VA outpatient treatment 
records which may be construed as relating a diagnosis of 
PTSD to the veteran's experiences during active service.  The 
Court has held that the truthfulness of evidence is presumed 
only in determining whether a claim is well grounded.  Meyer 
v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  The Board is satisfied that following 
the development requested upon remand, all relevant facts 
have been properly developed and no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  Service connection can also 
be granted for certain chronic diseases, including psychoses, 
if they become manifest to a degree of 10 percent or more 
within one year of separation from active service.  
38 U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. § 3.309(a) 
(1999).  

or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.304(d) (1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service; the proof of which 
requires competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).

A meritorious claim for service connection for PTSD involves 
proof of three elements:  (1) a current diagnosis of PTSD, 
(2) supporting evidence that the claimed in-service stressor 
actually occurred, and (3) medical evidence of a causal nexus 
between the current symptomatology and the claimed in-service 
stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The Board notes that the decision in Cohen altered the 
analysis in connection with claims for service connection for 
PTSD and held that VA had adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  The major effect of 
that decision was that the criteria have changed from an 
objective "would evoke ... in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard.  The criteria now require exposure to 
a traumatic event and response involving intense fear, 
helplessness, or horror and more susceptible individual may 
have PTSD based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  A 
diagnosis of PTSD by a mental health professional must be 
"presumed (unless evidence shows to the contrary) to have 
been made in accordance with the applicable DSM criteria."  
Id. at 139.  The sufficiency of a stressor is, accordingly, 
now a clinical determination for the examining mental health 
professional.  Id. at 140, 141.

Recently, the VA regulation applicable to PTSD service 
connection claims, 38 C.F.R. § 3.304(f), was amended to 
reflect changes in law as a result of the Cohen decision.  
See 64 Fed. Reg. 32807-08 (1999).  The Board notes the 
amendment replaced the requirement of a "clear" diagnosis 
of PTSD with a requirement of medical evidence diagnosing the 
disorder in accordance with 38 C.F.R. § 4.125(a) and provided 
that lay testimony alone, in the absence of clear and 
convincing evidence to the contrary, could establish an 
inservice stressor if the evidence established the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat.  See 38 C.F.R. § 3.304(f) (1999).

The Court has held that where the law or regulations change 
while a case is pending the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration.  Competency to establish facts of 
a medical nature or render opinions as to medical questions 
requires medical expertise.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); see also Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The United States Court of Appeals 
for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, and 
that all reasonable doubt be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (1999).

In this case, the medical evidence as to the veteran's 
psychiatric diagnosis is in conflict.  Although VA outpatient 
treatment records indicate diagnoses and treatment for PTSD, 
private and VA psychiatric evaluators found the veteran did 
not meet the full criteria for a diagnosis of PTSD.  Not 
shirking our responsibility under statute and precedent, the 
Board has reviewed the evidence and weighed the relative 
merits of each relevant piece.  Following such review and 
analysis, we find the July 1999 VA psychiatric evaluation by 
a panel of two examiners to be more persuasive, and therefore 
deserving of greater probative weight because these 
conclusions were based upon a comprehensive examination, 
review of the record, and consultation between two experts in 
the evaluation of PTSD and psychiatric disabilities.  As set 
forth above, these VA experts concluded the veteran does not 
have PTSD related to his experiences in Vietnam, but that his 
dysfunction is mostly due to an antisocial personality 
disorder and attendant substance abuse.  This conclusion was 
clearly and logically explained by the two psychiatrists who 
supported their opinion not only with their medical expertise 
and experience with such cases, but also with references to 
the medical records and to statements made by the veteran 
during his clinical examination.  In contrast, diagnoses of 
PTSD rendered by outpatient treatment providers were not 
based upon a comprehensive review of the veteran's records, 
but were instead based upon the veteran's own recitation of 
his history.  

The Board has considered the veteran's own testimony and 
written contentions to the effect that he believes he suffers 
from PTSD related to experiences in service.  Generally, lay 
persons ostensibly untrained in medicine can provide personal 
accounts of symptomatology, but cannot provide evidence 
constituting a medical conclusion, such as an opinion as to 
the medical characteristics of symptoms or the etiology of a 
disease.  For the most part, medical testimony must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Layno v. Brown, 5 
Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992). 

The Board finds although the recent amendments to VA laws are 
more favorable to matters related to entitlement to service 
connection for PTSD, the changes are not determinative of the 
veteran's claim.  The persuasive medical evidence 
demonstrates the veteran does not meet the full criteria for 
a diagnosis of PTSD related to stressors during active 
service.  Therefore, the Board concludes entitlement to 
service connection for PTSD is not warranted.

The Board also notes that the veteran's service medical 
records include a provisional diagnosis of chronic anxiety in 
February 1970.  The Board finds, however, that subsequent 
service medical records did not confirm the diagnosis of a 
chronic anxiety disorder.  In fact, a January 1971 
psychiatric evaluation found no evidence of a psychiatric 
disorder.  In addition, no diagnosis of an acquired psychotic 
disorder related to active service or manifest within the 
presumptive period for psychoses was provided in post-service 
medical evidence.  

The only evidence of an anxiety or nervous disorder related 
to active service other than PTSD is the veteran's own 
opinion.  While he is competent to testify as to symptoms he 
experiences, he is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Therefore, the Board finds entitlement to service connection 
for an acquired psychiatric disorder is not warranted.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
claim for entitlement to service connection and the 
reasonable doubt rule is not applicable.  The benefit sought 
is therefore denied.


Pension Claim

Initially, the Board finds the veteran meets certain basic 
eligibility requirements for VA pension benefits.  First, he 
served on active duty for a period of ninety days or more 
during a period of war.  38 U.S.C.A. §§ 101; 1521 (West 1991 
& Supp. 2000).  Second, based upon his statements regarding 
his income and other assets, he appears eligible for pension 
under the statutory income and net worth criteria applied to 
VA pension benefits.  38 U.S.C.A. §§ 1521, 1522 (West 1991 & 
Supp. 2000).  Therefore, the issue for review is whether the 
veteran is permanently and totally disabled for VA pension 
purposes within the meaning of governing law and regulations.  
See 38 U.S.C.A. §§ 1155, 1502, 1521 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.321, 3.323(b)(2), 3.340(b); 3.342, 4.15-4.20, 
4.25, 4.27 (1999).

VA law provides that pension shall be paid to each veteran of 
a period of war who meets the service requirements and who is 
permanently and totally disabled because of a nonservice-
connected disability which is not the result of the veteran's 
willful misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3.

The Court has held that permanent and total disability for 
pension purposes can be established under VA regulations by 
"objective" and "subjective" standards.  See Brown v. 
Derwinski, 2 Vet. App. 444, 446 (1992); see also Talley v. 
Derwinski, 2 Vet. App. 282 (1992).  The two ways that 
permanent and total disability may be shown are: (1) the 
veteran must be unemployable as a result of a lifetime 
disability (the "subjective" standard which is based on the 
disabilities, age, occupational background, and other related 
factors of the individual veteran whose claim is being 
adjudicated) or, (2) even if not unemployable, if the veteran 
suffers from a lifetime disability which would render it 
impossible for the average person with the same disability to 
follow a substantially gainful occupation (the "objective" 
standard which is based on the percentage ratings assigned 
for each disability from the Schedule for Rating 
Disabilities, 38 C.F.R., Part 4 (Ratings Schedule).  Brown, 
at 446.  The "objective" standard requires demonstration of 
specific minimum percentage ratings and the permanence of 
those percentage ratings for pension purposes.  38 C.F.R. 
§§ 4.16(a), 4.17 (1999).

VA regulations provide that a total disability exists if 
there is only one disability ratable at 60 percent or more, 
or if there are two or more disabilities, one of which is at 
least ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  It is the present 
level of disability which is of primary concern and although 
rating specialists are directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Regulations provide that alcohol and drug abuse which are the 
result of willful misconduct may not to be considered for VA 
pension purposes.  See 38 C.F.R. § 3.301 (1999).  
Developmental defects, such as personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, are not diseases or injuries 
for the purpose of service-connected disability compensation.  
38 C.F.R. § 3.303(c) (1999).  However, demonstrated 
impairment resulting from a personality disorder must be 
considered for pension purposes.

If a permanent and total disability rating is not warranted 
under the "objective" standard and the veteran is 
unemployable, the RO should consider the issue of entitlement 
to a permanent and total disability rating on an extra-
schedular basis.  See Roberts v. Derwinski, 2 Vet. App. 387, 
390 (1992).  VA regulations 38 C.F.R. §§ 3.321(b)(2) and 
4.17(b) require that a veteran be "unemployable" before 
consideration of extraschedular entitlement to pension 
benefits.  Consideration must be given to the veteran's 
disabilities, age, occupational background, and other related 
factors.

The Court has held that the significant issue is whether the 
veteran is capable of performing the physical and mental acts 
required of employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  However, 
marginal employment, odd job employment, and employment at 
half the usual remuneration is not incompatible with a 
determination of unemployability if the restriction to 
securing or retaining better employment is due to disability.  
See 38 C.F.R. § 4.17(a).

Objective Standard Review

In this case, the veteran requested entitlement to 
nonservice-connected disability pension in his October 1992 
application for VA benefits.  He reported the claim was based 
upon disability as a result of PTSD.  He stated he was not 
presently employed and that he last worked in 1990 as an 
automotive repairman.  He also reported he had obtained the 
equivalent of a high school diploma.  

As explained in detail above, the Board has found the medical 
evidence showing the veteran does not meet the criteria for a 
present diagnosis of PTSD to be more probative and persuasive 
than the other medical evidence to the contrary.  In 
addition, the medical evidence of record includes diagnoses 
of alcohol and polysubstance abuse which may not be 
considered for VA pension purposes.  See 38 C.F.R. § 3.301.  
The Board notes, however, that the record reveals additional 
disorders which must be considered in determining entitlement 
to nonservice-connected disability pension, including 
personality disorder, hypertension, and residuals of a fifth 
metacarpal base fracture.  Although a December 1992 VA 
hospital report included a diagnosis of a history of low back 
pain, there is no evidence of a current back disorder and at 
his January 1994 hearing the veteran testified that his back 
disorder had resolved without treatment.  Therefore, the 
Board finds personality disorder, hypertension, and residuals 
of fifth metacarpal base fracture are the only ratable 
disabilities to be considered.

I.  Personality Disorder.

VA psychiatric examination in November 1992 included 
diagnoses of polysubstance dependence disorder (alcohol, 
marijuana, cocaine) and organic anxiety disorder, secondary 
to the polysubstance dependence disorder.  A December 1992 VA 
PTSD examination included diagnoses of alcohol and 
polysubstance dependence and antisocial personality disorder.  

VA examination in July 1999 included diagnoses of alcohol 
dependence, polysubstance dependence, tobacco dependence, and 
antisocial personality disorder.  It was noted that the 
veteran had demonstrated antisocial behavior prior to service 
and that that behavior had continued significantly unchanged 
since service.  Although the examiners did not comment upon 
the degree to which the veteran's personality disorder, 
exclusive of his dependence disorders, impaired his social 
and occupational functioning, the Board in order to evaluate 
the disability for pension purposes will assume all of the 
presently-shown mental disorder functioning impairment is due 
to his personality disorder.

The Board notes that the July 1999 examiners provided a GAF 
score of 50 and that upon mental status examination the 
veteran appeared reasonably well dressed.  The examiners 
stated his mood was bad and angry, his affect was full 
ranged, his thoughts were goal directed.  They noted he 
denied suicidal and homicidal ideation and auditory or visual 
hallucinations.  They stated there was no evidence of 
delusions, preoccupations, or obsessions, and stated the 
veteran was oriented to person, place, and date.  It was also 
noted that the veteran was presently separated from his 
girlfriend with whom he had had a 15 year relationship.

The Ratings Schedule for mental disorders, prior to the 
November 1996 amendments, provided a 10 percent disability 
rating for mild impairment of social and industrial 
adaptability; a 30 percent disability rating for definite 
impairment of social and industrial adaptability; a 50 
percent disability rating for considerable impairment of 
social and industrial adaptability, a 70 percent disability 
rating for severe impairment of social and industrial 
adaptability, and a 100 percent disability rating for 
demonstrable inability to obtain or retain employment.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
qualify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  In a precedent opinion, the VA 
General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991 & Supp. 1999).  

The Court has also held that GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV)).  GAF scores 
ranging from 41 to 50 represent serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g. no friends, unable to keep a 
job), scores from 51 to 60 represent moderate symptoms.  See 
DSM-IV, p. 47.

The November 1996 amendments to the Ratings Schedule provide 
a 10 percent rating with evidence of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication; a 30 percent rating 
requires evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 100 percent evaluation is warranted with a total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The November 1996 amendments to the Ratings Schedule also 
state that the nomenclature employed in the schedule is based 
upon the DSM-IV, which includes the GAF scale.  See 38 C.F.R. 
§ 4.130.

In this case, the Board finds the medical evidence 
demonstrates that the veteran's antisocial personality 
disorder results in "considerable" impairment of social and 
industrial adaptability under the Ratings Schedule criteria 
effective prior to November 1996, which in turn warrants a 50 
percent disability rating.  The Board notes the provided GAF 
score of 50 represents a serious functional impairment which 
under the DSM-IV is one level above a moderate impairment.  
See DSM-IV, p. 46.  While GAF scores are not determinative, 
the Board finds that the medical evidence of record is 
consistent with the reported GAF score.  

The Board also finds that no more than a 50 percent 
disability rating is warranted under the Ratings Schedule 
criteria effective after November 1996.  There is no current 
evidence of suicidal ideation, obsessional rituals which 
interfere with routine activities, intermittently illogical 
speech, near-continuous panic or depression, spatial 
disorientation; neglect of personal appearance and hygiene, 
or inability to establish and maintain effective 
relationships.  In fact, the record reflects the veteran had 
been able to maintain relationships of fifteen years duration 
with a girlfriend and with R.B.  While there is subjective 
evidence of impaired impulse control and difficulty in 
adapting to stressful circumstances which are criteria for a 
higher rating, the Board finds the most recent medical 
evidence demonstrates the veteran's mental disorder more 
nearly approximates the criteria for a 50 percent rating.  
See  38 C.F.R. § 4.7 (1999).

II.  Hypertension.

A December 1992 VA general medical evaluation reported a 
physical examination within normal limits.  The examiner 
noted the veteran's cardiovascular system was normal.  Blood 
pressure readings were 140/80, sitting and recumbent, and 
130/80, standing.  

At his personal hearing in January 1994 the veteran testified 
that he was taking medication for hypertension.

During VA general medical examination in November 1999 the 
veteran reported he used sleeping medication, but otherwise 
took no other medication.  The examiner noted blood pressure 
readings of 170/100, but in an addendum to the examination 
report noted blood pressure readings using a large cuff of 
160/96, sitting, 158/104, supine, and 160/105, standing.  No 
diagnosis of hypertension was provided.

The Board notes that during the course of this appeal the 
Ratings Schedule was revised with respect to the regulations 
applicable to cardiovascular system disabilities.  This 
change became effective January 12, 1998.  62 Fed. Reg. 65207 
(December 11, 1997).  

The rating criteria in effect for cardiovascular disorders 
prior to January 1998 provided a 10 percent evaluation for 
hypertensive vascular disease for diastolic pressure 
predominantly 100 or more, a 20 percent evaluation was 
warranted for diastolic pressure predominantly 110 or more 
with definite symptoms, and a 40 percent rating was warranted 
when diastolic pressure was predominantly 120 or more and 
moderately severe symptoms were demonstrated.  38 C.F.R. 
§ 4.104.

The amended Ratings Schedule provides a 10 percent evaluation 
for diastolic pressure predominantly 100 or more, or, 
systolic pressure of 160 or more, or, minimum evaluation for 
an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control; a 20 percent rating is warranted when diastolic 
pressure is predominantly 110 or more, or, systolic pressure 
is predominantly 200 or more; and a 40 percent evaluation 
requires diastolic pressure of predominantly 120 or more.  
38 C.F.R. § 4.104, Code 7101 (1999).

In this case, the medical evidence of record does not include 
a competent diagnosis of hypertension and, in addition, at a 
November 1999 VA medical examination the veteran reported he 
was not taking medication for hypertension.  Although the 
record includes increased blood pressure readings in November 
1999, the Board finds the assignment of a compensable rating 
for hypertension for pension purposes is not warranted.

III.  Residuals of Fifth Metacarpal Base Fracture. 

VA outpatient treatment records dated in February 1998 show 
the veteran was doing well status-post right fifth metacarpal 
base fracture.  Examination revealed mild tenderness to the 
fifth metacarpal base but full range of motion to the wrist 
and fingers.

The Ratings Schedule provides a 0 percent disability 
evaluation for ankylosis of any individual finger other that 
the thumb or index or middle fingers.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (1999).  It is noted that extremely 
unfavorable ankylosis may be rated as analogous to 
amputation.  Id.

In this case, the medical evidence demonstrates no ankylosis 
or limitation of motion to the right fifth finger.  
Therefore, the Board finds a rating no higher than 0 percent 
is warranted.

Analysis

As shown above, the veteran's combined nonservice-connected 
disorders are held to be 50 percent disabling, when combined.  
Therefore, the veteran does not meet the minimum percentage 
ratings for entitlement to nonservice-connected pension.  
38 C.F.R. § 4.16(a).  

The Board notes the RO considered the issue of entitlement to 
extraschedular consideration.  In exceptional cases where 
evaluations provided by the Ratings Schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder.  
38 C.F.R. §§ 3.321(b), 4.17.  

Based upon the evidence of record, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's disability level.  
There is no persuasive evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to these 
disorders, that would take the veteran's case outside the 
norm so as to warrant extraschedular ratings.  

Subjective Standard Review

Although the veteran is not entitled to nonservice-connected 
disability pension under an "objective" standard review, 
benefits may be awarded if he is demonstrated to be 
unemployable as a result of a lifetime disability based upon 
"subjective" standards such as age, occupational 
background, and other individual factors.  

In his October 1992 application the veteran stated he was not 
presently employed and that he last worked in 1990 as an 
automotive repairman.  He also reported he was born in 
October 1943 and had obtained the equivalent of a high school 
diploma.  

In April 1994, R.B. reported he had known the veteran for 15 
years and that they had worked together on many occasions as 
independent contractors in automotive repair.  

Based upon the evidence of record, the Board finds the 
veteran is not unemployable as a result of "subjective" 
standards which may be considered for VA pension purposes.  
The record reflects the veteran is now 56 years old, had 
obtained a high school level of education, and has automotive 
repair skills.  The medical evidence does not demonstrate he 
is unemployable because of his antisocial personality 
disorder, hypertension, or residuals of a right fifth 
metacarpal base fracture.  Rather, the evidence, including an 
October 1992 private medical opinion, indicates the veteran's 
employment difficulty is related to drug and alcohol abuse 
which may not be considered for VA pension purposes.

Conclusion

The Court has held that although SSA disability decisions are 
not controlling for VA purposes, they may be pertinent to the 
adjudication of a claim for VA benefits.  See Collier v. 
Derwinski, 1 Vet. App. 413 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 
(1992).  In this case, a November 1993 SSA decision found the 
veteran was unemployable because of disabilities related to 
PTSD, crack cocaine and alcohol addiction, and depression.  
However, based upon a review of the entire record including 
the medical evidence obtained from SSA, the Board has found 
the medical evidence showing the veteran does not meet the 
criteria for a present diagnosis of PTSD to be more probative 
and persuasive than the other medical evidence to the 
contrary.  For the same reasons, we also find the medical 
evidence indicating the veteran does not currently suffer 
from depression to be more credible.  Furthermore, VA law and 
regulations prohibit the Board from considering disability 
which is the result of the veteran's willful misconduct in 
pension entitlement determinations.  38 U.S.C.A. § 1521(a); 
38 C.F.R. § 3.3.  Therefore, the present Board decision as to 
unemployability may be readily distinguished from the prior 
SSA determination.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When all the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
claim for entitlement to a permanent and total disability 
rating for pension purposes. 


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.

A permanent and total disability rating for pension purposes 
is denied.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals


 
- 26 -


- 1 -


